Citation Nr: 1611175	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In July 2015, the appeal was remanded for additional development.  The requested development was completed, and the case has now been returned to the Board for further appellant action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence indicates that the Veteran's bilateral hip disability was not shown in service or for many years thereafter, and is not related to service or service-connected lumbosacral strain. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issue and the Veteran testified as to the events in service, his symptomatology and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  Pursuant to the July 2015 remand, the Veteran's updated VA medical records were obtained.  He was also afforded a new VA examination and an additional opinion was obtained.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action       is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless   the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his current bilateral hip disability, diagnosed as osteoarthritis, is secondary to his service-connected lumbosacral strain.  During his hearing, he testified that his hip pain began in service, which also raises the theory of entitlement to service connection on a direct basis. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with osteoarthritis in both hips.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran injured his back while playing football in July 1954.  The Veteran's service treatment records do not contain          any references to hip pain or problems.  There were no conditions of clinical significance noted on his October 1954 separation examination, and physical examination of the spine was normal. 

A January 1972 statement from Dr. Miller noted the Veteran's report of pain in the lower back radiating to both hips.  X-rays of the lumbar spine and pelvis revealed minimal sclerotic changes in the acetabular roofs of both hips.  The diagnosis at  that time was lumbosacral strain and instability.  No hip disability was diagnosed.  During a March 1972 VA examination, the Veteran reported lower back pain radiation into just the left hip and thigh.  X-ray at that time showed the 5th lumbar segment was solidly fused to the sacrum, representing a complete bilateral sacralization with congenital loss of lumbosacral joint space.  It was noted the pelvic bones were normally outlined, with no disease or bony traumatic change.

In December 2005, the Veteran sought private medical treatment after a car accident.  He complained of joint pain in the right hip ongoing after the accident.  The x-rays taken at the time showed degenerative changes present in both hip joints.  The radiologist noted the degenerative changes were consistent with the patient's age.  The Veteran again had x-rays taken in September 2008.  They also showed bilateral degenerative changes with no evidence of fractures or dislocations.  

As there is no competent evidence of bilateral hip osteoarthritis in service or within one year following discharge from service, competent evidence linking the current condition with service or his service-connected lumbar spine disability is required to establish service connection.  

On this question, the most probative evidence is against the claim.  In this regard, the Veteran underwent a VA examination in September 2015.  Following examination of the Veteran and review of the claims file, the VA examiner opined that the Veteran's bilateral hip disability was less likely than not related to service or service-connected back disability.  He stated there was no documentation in the claims file of any hip condition while in service.  The examiner noted that the Veteran's early complaints  of lumbar back pain radiating down his back through his hip region was consistent with radiculopathy associated with lumbar sciatica.  He stated that the bilateral hip conditions are not caused by lumbar strains, they are not worsened or exacerbated or progressed by lumbar strain and were not caused by an affected gait as a result of lumbar strain.  He stated the effects of an abnormal gait were attributable to the lumbar sciatica, but would not cause a separate and distinct hip condition.  As this opinion was provided following examination of the Veteran and review of the claims file, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The only other medical opinion addressing the claim for secondary service connection was the October 2009 examiner, who opined that it was less likely as  not that the Veteran's bilateral hip disability is related to his lumbar strain.  However, in rendering this opinion, the examiner provided speculative and seemingly contradictory rationale, and the opinion is afforded no probative weight.  

The Board notes that the Veteran submitted medical records from Dr. Catana, which note the Veteran complaining of pain to his neck, back, and hips, left greater than right.  The Veteran reported suffering a football injury in 1954 while in the Army, with problems in his neck and back at that time, and low back pain radiating to the hips in 1972.  Following examination of the Veteran, Dr. Catana gave impressions of degenerative joint disease of the cervical and lumbar spine with history of football injury in 1954.  He also gave a separate impression of degenerative joint disease of the bilateral hips, left greater than right.  Dr. Catana concluded by noting the Veteran is 85 years of age, is disabled and naturally retired, but "appears that his disability occurred by his 1954 injuries while in the army."  

To the extent this report has been offered to establish a link between the Veteran's hip disabilities and service, the Board finds the report to be entitled to little, if any, probative weight.  In this regard, Dr. Catana's report specifically links cervical and lumbar spine disorders with the 1954 football injury, but makes no such finding regarding the Veteran's diagnosed hip disability.  His conclusory statement that it "appears that his disability occurred by his 1954 injuries while in the army" does not identify the "disability" to which he was referring, and when viewed in the context of the rest of the report, suggests his opinion refers to the back and neck.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

While the Veteran believes that his current bilateral hip disability is related to service or his service-connected lumbar spine disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of osteoarthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his bilateral hip disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran reports he experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hip disability is not competent medical evidence.  The Board finds the opinion of the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, hip arthritis was not shown in service or for many years thereafter, and the most probative medical opinion of record is against a finding that the Veteran's bilateral hip osteoarthritis disability is related to service or caused or aggravated    by the service-connected lumbosacral strain.  Accordingly, the claim for service connection for a bilateral hip disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected lumbosacral strain, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


